Hubbs, J.:
The plaintiff Lydia M. Hershey, on September 26, 1917, at about nine-thirty o’clock in the evening, took passage at Liberty, N. Y., on a train on defendant’s road. She had a first-class ticket to Buffalo, N. Y. The train consisted of a baggage car, parlor car, smoker and day coach. They were attached to the locomotive in the order stated. The plaintiff was seated in the day coach. The only other passengers in the car with her were two young men. In the smoking car were forty-three immigrants who had boarded the train at Weehawken, N. J. They each had a first-class ticket and were on their way to points west of Chicago. The terminus of the train was Utica, N. Y., at which point it made a close connection with a New York Central train for Chicago. It was the practice of the defendant to place all passengers for Chicago in the day coach before reaching Utica, at which point the day coach was connected to the New York Central train and taken through to Chicago.
The train upon which plaintiff was a passenger reached Norwich, a station on defendant’s road, about midnight. After the train left that station the defendant, in accordanace with *272its practice, transferred the passengers going to Chicago into the day coach, in order to save delay at Utica.
As the forty-three immigrants entered the day coach the conductor stood inside the door. The immigrants hurried into the car carrying their baggage. Two men took the seat in front of the plaintiff, Mrs. Hershey. Another man came to the seat in which she was sitting, picked up his bag as if he intended, to place it in the rack and, at that time, those back of him came along and shoved up against him and tried to pass him and he dropped his bag which fell upon the plaintiff’s hand and injured it. The car in which plaintiff was riding would seat seventy-two people. There were only three people occupying the car when the immigrants entered.
The trial court submitted the question of the defendant’s negligence to the jury and it found a verdict for the plaintiff. We are unable to find any evidence in the record to justify the submission of the case to the jury.
The immigrants had the same legal rights in the car that the plaintiff had. It is not claimed that the man who dropped the bag on the plaintiff’s hand did it willfully, or that he was negligent. So far as his conduct is concerned, the dropping of- the bag was an accident caused, probably, by one of bis companions jostling against him as he passed. The same thing might have happened if the same people had boarded the car at Norwich, the last station passed before the accident. It could hardly be contended that it would have been negligence to have permitted the same forty-three people to enter the car at Norwich. It is not contended that the immigrants were fighting, or noisy, that they were intoxicated or acting in an improper manner. There is no evidence of misconduct or disorder on their part. The most that can be said is that they were uncouth and rude and that they were hurrying to get seats.
It has not yet been held that rudeness and bad manners would justify a common carrier in excluding persons with first-class tickets from a day coach occupied by other passengers. From the nature of the business ordinary day coaches are available to all who pay their fare and conduct themselves in a lawful manner. There will, of course, be more or less haste and rudeness, and the comfort and pleasure of some *273passengers may be affected thereby. Such fact, however, will not make a common carrier of passengers liable in damages on the ground of negligence.
“ Carriers of passengers are not insurers of their personal safety against all contingencies. They are responsible only for want of care or skill.” . (Thomson v. Manhattan R. Co., 75 Hun, 549.) They are not liable for some rude act of a passenger which they could not fairly anticipate. They are only liable when they are negligent. There is no evidence in this case that such an accident ever happened before, although it appears that the same practice of shifting all passengers for the west into the day coach had been followed for years.
The defendant’s employees were bound to exercise reasonable care under the circumstances to prevent accidents of this nature. They were bound to take all reasonable means and measures to secure the safety and comfort of the passengers. It is only when they neglect to do so and a passenger is injured from a cause which they might reasonably have anticipated that the defendant would be liable. (Thomson v. Manhattan R. Co., 75 Hun, 548; Putnam v. Broadway & Seventh Avenue Railroad Co., 55 N. Y. 108; Morris v. N. Y. C. & H. R. R. R. Co., 106 id. 678.)
It is urged by the respondent that the danger in this case arose from the number and character of the passengers which the defendant’s employees permitted to enter the car with her, and it is contended that the conductor should have apprehended the danger. We do not find any basis in the evidence to sustain such contention.
“ The conductor is only called upon to act upon improprieties or offenses witnessed by or made known to him, and the company can only be charged for the neglect of some duty arising from circumstances of which the conductor was cognizant, or of which in the discharge of his duties he ought to have been cognizant.” (Thomson v. Manhattan R. Co., supra.) While there is some evidence of facts from which the conductor might have anticipated that the pleasure of the plaintiff might be interfered with on account of the presence of the immigrants, and he so testified, there is no *274evidence from which he could fairly and reasonably have anticipated any danger to her.
It has been suggested that the defendant might be held liable for plaintiff’s injury because the passengers were moved from the smoker to the day coach while the train was in motion. A sufficient answer to such suggestion is the fact that the complaint does not contain any such allegation, and no such suggestion was made upon the trial or in the charge to the jury. (McNeil v. Cobb, 186 App. Div. 177.)
The judgments and orders should be reversed, with costs, and the complaints dismissed.
All concurred, except Kruse, P. J., who dissented in a memorandum and voted for affirmance.